In an action to recover damages for personal injuries and property damage as a result of the collision of an automobile, which the plaintiff was driving, with the defendant’s truck, at a street intersection, defendant appeals from a judgment in favor of plaintiff, entered upon the verdict of a jury. Judgment unanimously affirmed, with costs. The negligence of the defendant and the contributory negligence of the plaintiff were questions of fact for the jury. Present — Lewis, P. J., Hagarty, Carswell, Aldrich and Nolan, JJ". [See post, p. 928.]